mane Case 1:19-cv-01410-ELH Document 4o-3 Elled 0/14/20 Page 1of8
RE: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on
Motion to Quash

Smith, Brigitte <Brigitte.Smith@wilsonelser.com>
Tue 7/14/2020 5:48 AM

To: Jessie Lyons Crawford, Esquire <attorneyjlcrawford@verizon.net>
Ce: Kerr, Benjamin J, <Benjamin.Kerr@wilsonelser.com>; Kim Parker, Esquire <kp@kimparkerlaw.com>; Mizansky, Stephanie
<Stephanie.Mizansky@wilsonelser.com>

Dear Ms. Crawford,

Having not heard from you in response the June 17 and July 8 emails below, we already filed a letter with
the Court yesterday. We do not consent to the stay being lifted or to the modification of the scheduling

order, but rather will defer to the court. We also are filing our Opposition and Motion as set forth in our

letter, although we will note his April discharge and your response email last night.

| am available on July 20 for a call to discuss the case in advance of our intended filing. Please feel free
to provide your availability and a good number to reach you if convenient.

Very truly yours,

Brigitte Smith

 

From: Jessie Lyons Crawford, Esquire [attorneyjlcrawford@verizon.net]

Sent: Monday, July 13, 2020 9:30 PM

To: Smith, Brigitte

Cc: Kerr, Benjamin J.; ko@kimparkerlaw.com; Mizansky, Stephanie

Subject: Re: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to
Quash

[EXTERNAL EMAIL]

Stephanie.mizansky@wilsonelser.com, | understand that Ms. Smith is out of the office based on her
reply mail. He mail has directed me to you for handling. Kindly respond or have Mr. Kerr to respond to
the mail below. We have a deadline of July 14, 2020 to file the joint status report. | will provide my
proposal unless | receive a response from someone in your office. Thank you.

Jessie Lyons Crawford
attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net>
Law Office of Jessie Lyons Crawford, LLC

2601 Maryland Avenue

Baltimore, Maryland 21218

410-662-1230/ Fax: 410-662-1238

Mobile: 443-414-5785

Notice: This electronic mail transmission may constitute a privileged attorney-client communication
and/or attorney work product. It is intended for the named recipient noted on this e-mail. If you have

https://outlook.office.com/mail/inbox/id/AAQkADJhY2MxOTASLWJINGEtNGM5MC1hM2ZmLWEOMGUyMDIjMzFINGAQAP3y5cZ3HeJEjkLPi4Hupm8%... 1/8
14) il- Ki ree
mai2020 Case 1:19-cv-01410-ELH Document 48:3 Filed 67/14/20 Page 2 of 8

received this transmission and you are not the intended person, you are not authorized to use this e-mail
for any reason. If you are not the intended person, please delete it from your system without copying it,
and notify the sender by reply e-mail. Thank you.

From: Jessie Lyons Crawford, Esquire <attorneyjlcrawford@verizon.net>

To: Brigitte.Smith@wilsonelser.com <Brigitte.Smith@wilsonelser.com>

Cc: Benjamin.Kerr@wilsonelser.com <Benjamin.Kerr@wilsonelser.com>; kp@kimparkerlaw.com
<kp@kimparkerlaw.com>

Sent: Mon, Jul 13, 2020 9:20 pm

Subject: Re: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to
Quash

Dear Ms. Smith,

Kindly find my proposal for the joint status report. Kindly review and let me know if you have changes.
As you know, our deadline is July 14, 2020. | will file my proposed document or our joint document
tomorrow. Thank you.

Jessie Lyons Crawford

attorneyjlcrawford @verizon.net<mailto:attorneyjlcrawford@verizon.net>
Law Office of Jessie Lyons Crawford, LLC

2601 Maryland Avenue

Baltimore, Maryland 21218

410-662-1230/ Fax: 410-662-1238

Mobile: 443-414-5785

Notice: This electronic mail transmission may constitute a privileged attorney-client communication
and/or attorney work product. It is intended for the named recipient noted on this e-mail. If you have
received this transmission and you are not the intended person, you are not authorized to use this e-mail
for any reason. If you are not the intended person, please delete it from your system without copying it,
and notify the sender by reply e-mail. Thank you.

From: Smith, Brigitte <Brigitte.Smith@wilsonelser.com>

To: attorneyjlcrawford@verizon.net <attorneyjlcrawford@verizon.net>

Cc: Kerr, Benjamin J. <Benjamin.Kerr@wilsonelser.com>

Sent: Wed, Jul 8, 2020 12:39 pm

Subject: RE: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to
Quash

Dear Ms. Crawford:

The Court ordered that the parties jointly file a Status Report by July 14. Unless we hear from you, we
intend to file our report on Friday, July 10, as | will out be out next week.

Please advise.
https://outlook.office.com/mail/inbox/id/AAQkADJhY2MxO TASLWJINGEtNGM5MC1hM2ZmLWEOMGUyMDIjMzFINgAQAP3y5cZ3HeJEjkLPi4Hupm8%... 2/8
14) il- Ki ree
mai2020 Case 1:19-cv-01410-ELH Document 48:3 Filed 67/14/20 Page 3 of 8

Thanks,

Brigitte Smith

Attorney at Law

Wilson Elser Moskowitz Edelman & Dicker LLP

500 East Pratt Street, Suite 600

Baltimore, MD 21202 -3173

410.962.7224 (Direct)

410.539.1800 (Main)

410.962.8758 (Fax)

brigitte.smith@wilsonelser.com <mailto:brigitte.smith@wilsonelser.com>
From: Smith, Brigitte

Sent: Wednesday, June 17, 2020 3:23 PM

To: 'attorneyjlcrawford@verizon.net' <attorneyjlcrawford@verizon.net>
Cc: Kerr, Benjamin J. <Benjamin.Kerr@wilsonelser.com>

Subject: RE: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to
Quash

Good Afternoon,

Can you please let me know the status of your client and your position on motion? We intend to file
tomorrow.

Thanks,

Brigitte Smith

Attorney at Law

Wilson Elser Moskowitz Edelman & Dicker LLP

500 East Pratt Street, Suite 600

Baltimore, MD 21202 -3173

410.962.7224 (Direct)

410.539.1800 (Main)

410.962.8758 (Fax)

brigitte.smith@wilsonelser.com <mailto:brigitte.smith@wilsonelser.com>

From: attorneyjlcrawford@verizon.net <mailto:attorneyjlcrawford@verizon.net>
[mailto:attorneyjlcrawford @verizon.net]

Sent: Thursday, June 11, 2020 9:33 AM

To: Smith, Brigitte <Brigitte.Smith@wilsonelser.com<mailto:Brigitte.Smith@wilsonelser.com> >
Subject: RE: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to
Quash

[EXTERNAL EMAIL]
Thank you for your mail. | will speak with my co-counsel and my client. | will respond as soon as

possible.

Law Office of Jessie Lyons Crawford, Esquire
https://outlook.office.com/mail/inbox/id/AAQKADJhY2MxOTASLWJINGEtNGMS5MC1hM2ZmLWEOMGUyMDIjMzFINgAQAP3y5cZ3HeJEjkLPi4Hupm8%... 3/8
114/ il - Ki ire -O
ewes Case 1:19-cv-01410-ELH Document40-3 Flled 07/14/20 Page 4 of 8

2601 Maryland Avenue
Baltimore, MD 21218

From: Smith, Brigitte <Brigitte.Smith@wilsonelser.com <mailto:Brigitte.Ssmith@wilsonelser.com> >

Sent: Wednesday, June 10, 2020 3:09 PM

To: Jessie Crawford <attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net> >
Subject: RE: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to
Quash

Importance: High

Dear Ms. Crawford,

Please note that | did not receive a reply to my email below. The Court has now issued an Order Lifting
the Stay and granting the Motion to Amend. My client intends to file a Motion for Reconsideration of
the Order granting the Motion to Amend and an Opposition to the Motion to Amend. Please advise
regarding your client's position at your convenience.

Thanks,

Brigitte Smith

Attorney at Law

Wilson Elser Moskowitz Edelman & Dicker LLP

500 East Pratt Street, Suite 600

Baltimore, MD 21202 -3173

410.962.7224 (Direct)

410.539.1800 (Main)

410.962.8758 (Fax)

brigitte.smith@wilsonelser.com <mailto:brigitte.smith@wilsonelser.com>

From: Smith, Brigitte

Sent: Monday, April 13, 2020 5:14 PM

To: ‘Jessie Crawford’ <attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net> >
Subject: FW: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to
Quash

Dear Ms. Crawford,

| hope you are well. | wanted to follow up on this matter, which was stayed for a period of 45 days back
in January. The Court Order issuing the stay requires the parties to submit a joint status report with an
update on Mr. Green's medical status. Can you please let me know at your convenience?

Best,

Brigitte Smith

From: MDD_CM-ECF_Filing@mdd.uscourts.gov< mailto: MDD_CM-ECF_Filing@mdd.uscourts.gov>
[mailto:; MDD _CM-ECE Filing@mdd.uscourts.gov]

Sent: Monday, January 13, 2020 10:50 AM
https://outlook.office.com/mail/inbox/id/AAQkADJhY2MxOTASLWJINGEtNGM5MC1hM2ZmLWEOMGUyMDIjMzFINgAQAP3y5cZ3HeJEjkKLPi4Hupm8%... 4/8
14) il- Ki ree
mar2020 Case 1:19-cv-01410-ELH Document 48:3 Filed 67/14/20 Page 5 of 8

To: MDDdb_ECF@mdd.uscourts.gov< mailto: MDDdb_ECF@mdd.uscourts.gov>
Subject: Activity in Case 1:19-cv-01410-ELH Green v. AMF Bowling Centers, Inc. Order on Motion to
Quash

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this
e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys
of record and parties in a case (including pro se litigants) to receive one free electronic copy of all
documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

U.S. District Court

District of Maryland

Notice of Electronic Filing

The following transaction was entered on 1/13/2020 at 10:49 AM EST and filed on 1/13/2020
Case Name:

Green v. AMF Bowling Centers, Inc.

Case Number:

1:19-cv-01410-ELH <https://nam02.safelinks.protection.outlook.com/?
url=https%3A%2F%2Fecf.mdd.uscourts.gov%2Fcgi-
bin%2FDktRpt.p1%3F453701&amp;data=02%7C01%7Ckp%40kimparkerlaw.com%7C045f3e82bc8946265
11108d827db1b05%7C112bfccafbf24c54a0569fda88c9a5fb%7CO%7C0%7C637303169314648538&amp;
sdata=3TOVYwv3wJRDDWOE%2F5E80vOsUY 16xEOy0YvsgeYGaQw%3D&amp;reserved=0>

 

Filer:
Document Number:

38<hitps://nam02.safelinks.protection.outlook.com/?
url=https%3A%2F%2Fecf.mdd.uscourts.gov%2Fdoc1%2F093110836477%3Fcaseid%3D453701%26de se
g_num%3D112%26magic_ num%3D51445357&amp;data=02%7C01%7Ckp%40kimparkerlaw.com%7C04
5f3e82bc894626511108d827db1b05%7C1 12bfccafbf24c54a0569fda88c9a5fb%7C0%7C0%7C637303169
314648538&amp;sdata=IAV9O1IXNrozsGILbBCtoQ%2F%2BVU0u%2Fax%2F2JqTvepAPol%3D&amp;reser
ved=0>

Docket Text:
MARGINAL ORDER Denying as Moot [33] Motion to Quash Depositions of AMF Bowling Centers & Anita
Manion. Signed by Judge Ellen L. Hollander on 1/13/2020. (bas, Deputy Clerk)

1:19-cv-01410-ELH Notice has been electronically mailed to:
Kim D Parker, Esq kp@kimparkerlaw.com<mailto:kp@kimparkerlaw.com>,

assist@kimparkerlaw.com<mailto:assist@kimparkerlaw.com>,
https://outlook.office.com/mail/inbox/id/AAQkADJhY2MxOTASLWJINGEtNGMSMC1hM2ZmLWEOMGUyMDIjMzFINgAQAP3y5cZ3HeJEjkLPi4Hupm8%... 5/8
14) il- Ki ree
mai2020 Case 1:19-cv-01410-ELH Document 48:3 Filed 67/14/20 Page 6 of 8

dcn@kimparkerlaw.com<mailto:dcn@kimparkerlaw.com>,
ecf_notices@kimparkerlaw.com<mailto:ecf_notices@kimparkerlaw.com>,
lawclerk@kimparkerlaw.com<mailto:lawclerk@kimparkerlaw.com>,
legalclerk@kimparkerlaw.com<mailto:legalclerk@kimparkerlaw.com>

Jessie Lyons Crawford —attorneyjlcrawford@verizon.net<mailto:attorneyjlcrawford@verizon.net>,
crawfordassist1 @verizon.net<mailto:crawfordassist1 @verizon.net>,

crawfordassist2 @verizon.net<mailto:crawfordassist2 @verizon.net>,

crawfordassist3 @verizon.net<mailto:crawfordassist3 @verizon.net>

Brigitte Joelle Smith _ brigitte.smith@wilsonelser.com<mailto:brigitte.smith@wilsonelser.com>,
faith.erline@wilsonelser.com<mailto:faith.erline@wilsonelser.com>

Colleen KO Brien = colleen.obrien@wilsonelser.com<mailto:colleen.obrien@wilsonelser.com>,
faith.erline@wilsonelser.com<mailto:faith.erline@wilsonelser.com>

1:19-cv-01410-ELH Notice will not be electronically delivered to:

The following document(s) are associated with this transaction:

Document description:Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1046883720 [Date=1/13/2020] [FileNumber=9373129-0

] [50baa83b3779a7cdfac2aae08at2800b 1 363b289e6f66b0e62c6a4db2e0e004d704
edc2b7723c05c6f9dff46165446bb6f9de9 190e984fcd9 1 b46da8aa71d4c3]]

CONFIDENTIALITY NOTICE: This electronic message is intended to be
viewed only by the individual or entity to whom it is addressed.

It may contain information that is privileged, confidential and

exempt from disclosure under applicable law. Any dissemination,
distribution or copying of this communication is strictly prohibited
without our prior permission. If the reader of this message is not

the intended recipient, or the employee or agent responsible for
delivering the message to the intended recipient, or if you have
received this communication in error, please notify us immediately by
return e-mail and delete the original message and any copies of it
from your computer system.

https://outlook.office.com/mail/inbox/id/AAQkADJhY2MxOTASLWJINGEtNGM5MC1hM2ZmLWEOMGUyMDIjMzFINGAQAP3y5cZ3HeJEjkLPi4Hupm8%... 6/8
114/ il - Ki ire -O
ewes Case 1:19-cv-01410-ELH Document 40-3 Elled 07/14/20 Page 7 of 8

For further information about Wilson, Elser, Moskowitz, Edelman &

Dicker LLP, please see our website at https://nam02.safelinks.protection.outlook.com/?
url=http%3A%2F%2Fwww.wilsonelser.com%2F&amp;data=02%7C01%7Ckp%40kimparkerlaw.com%/CO
45f3e82bc894626511108d827db1b05%7C1 12bfccafbf24c54a0569fda88c9a5fb%7C0%7C0%7C63730316
ved=0<https://nam02.safelinks.protection.outlook.com/?
url=http%3A%2F%2Fwww.wilsonelser.com%2F&amp;data=02%7C01%7Ckp%40kimparkerlaw.com%/7CO0
45f3e82bc894626511108d827db1b05%7C1 12bfccafbf24c54a0569fda88c9a5fb%7C0%7C0%7C63730316
9314648538&amp;sdata=DddW4B5C7uvncgqsSmM8oViPfELOt%2BDLH5dOPECSw%2Fpi%3D&amp;reser
ved=0> or refer to

 

any of our offices.

Thank you.

CONFIDENTIALITY NOTICE: This electronic message is intended to be
viewed only by the individual or entity to whom it is addressed.

It may contain information that is privileged, confidential and
exempt from disclosure under applicable law. Any dissemination,
distribution or copying of this communication is strictly prohibited
without our prior permission. If the reader of this message is not

the intended recipient, or the employee or agent responsible for
delivering the message to the intended recipient, or if you have
received this communication in error, please notify us immediately by
return e-mail and delete the original message and any copies of it

from your computer system.

For further information about Wilson, Elser, Moskowitz, Edelman &

Dicker LLP, please see our website at https://nam02.safelinks.protection.outlook.com/?
url=http%3A%2F%2Fwww.wilsonelser.com%2F &amp;data=02%7C01%7Ckp%40kimparkerlaw.com%/C0
45f3e82bc894626511108d827db1b05%7C1 12bfccafbf24c54a0569fda88c9a5fb%7C0O%7C0%7C63730316
9314648538&amp;sdata=DddW4B5C7uvncgsSmM8oViPfELOt%2BDLH5dOPECSw%2FpI%3D&amp;reser
ved=0 or refer to

https://outlook.office.com/mail/inbox/id/AAQkADJhY2MxO TASLWJINGEtNGM5MC1hM2ZmLWEOMGUyMDIjMzFINgAQAP3y5cZ3HeJE|kLPi4Hupm8%... 7/8
14) il- Ki ree
mai2020 Case 1:19-cv-01410-ELH Document 48:3 Filed 67/14/20 Page 8 of 8

any of our offices.

Thank you.
CONFIDENTIALITY NOTICE: This electronic message is intended to be

viewed only by the individual or entity to whom it is addressed.

It may contain information that is privileged, confidential and

exempt from disclosure under applicable law. Any dissemination,
distribution or copying of this communication is strictly prohibited
without our prior permission. If the reader of this message is not

the intended recipient, or the employee or agent responsible for
delivering the message to the intended recipient, or if you have
received this communication in error, please notify us immediately by
return e-mail and delete the original message and any copies of it

from your computer system.

For further information about Wilson, Elser, Moskowitz, Edelman &

Dicker LLP, please see our website at https://nam02.safelinks.protection.outlook.com/?
url=http%3A%2F%2Fwww.wilsonelser.com%2F&amp;data=02%7C01%7Ckp%40kimparkerlaw.com%/7CO
45f3e82bc894626511108d827db1b05%7C1 12bfccafbf24c54a0569fda88c9a5fb%7C0%7C0%7C 63730316
9314648538&amp;sdata=DddW4B5C7uvncgsSmM8oViPfELOt%2 BDLH5dOPECSw%2FpI%3D&amp;reser
ved=0 or refer to

any of our offices.

Thank you.
[ EXTERNAL ]

https://outlook.office.com/mail/inbox/id/AAQkADJhY2MxOTASLWJINGEtNGM5MC1hM2ZmLWEOMGUyMDIjMzFINGAQAP3y5cZ3HeJEjkLPi4Hupm8%... 8/8
